UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4609


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ZAKARIA TAOUFIK,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cr-00073-CMH-1)


Submitted: January 7, 2022                                        Decided: February 1, 2022


Before KING and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


ON BRIEF: Gregory B. English, ENGLISH LAW FIRM, PLLC, Alexandria, Virginia,
for Appellant. Raj Parekh, Acting United States Attorney, Grace L. Hill, Assistant United
States Attorney, Jacqueline R. Bechara, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       After his sentence was vacated on appeal, see United States v. Taoufik, 811 F. App’x

835 (4th Cir. 2020) (No. 19-4073), Zakaria Taoufik was resentenced to 33 months in prison

and 3 years of supervised release. On appeal, Taoufik’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there were no meritorious grounds

for appeal, but questioning whether Taoufik’s sentence of incarceration was procedurally

and substantively reasonable. After filing his notice of appeal, Taoufik was released from

prison, and his supervised release term was terminated by the district court due to Taoufik’s

deportation. The parties agree that Taoufik’s appeal is now moot.

        “[O]nce the convict’s sentence has expired some concrete and continuing injury

other than the now-ended incarceration or parole—some collateral consequence of the

conviction—must exist if the suit is to be maintained.” United States v. Hardy, 545 F.3d

280, 283 (4th Cir. 2008) (alterations and internal quotation marks omitted). Taoufik,

having completed his terms of imprisonment and supervised release, “bears the burden of

demonstrating collateral consequences sufficient to meet Article III’s case-or-controversy

requirement.” Id. at 284 (internal quotation marks omitted). Taoufik’s counsel has not

attempted to meet this requirement and, in fact, agrees that the appeal is moot.

       Because Taoufik has already served his terms of imprisonment and supervised

release, there is no longer a live controversy regarding the length of his confinement or

supervision. Therefore, the appeal of his sentence is moot, and we dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          3